16-4110
     Zhang v. Sessions
                                                                                   BIA
                                                                               Lamb, IJ
                                                                           A201 059 909


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JINGHUA ZHANG,
14
15                             Petitioner,
16
17                       v.                                      16-4110
18                                                               NAC
19
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22
23                 Respondent.
24   _____________________________________
25
26
27   FOR PETITIONER:                         Theodore N. Cox, New York, NY.
28
 1   FOR RESPONDENT:             Chad A. Readler, Acting Assistant
 2                               Attorney General; Douglas E.
 3                               Ginsburg,   Assistant   Director;
 4                               John M. McAdams, Jr., Trial
 5                               Attorney, Office of Immigration
 6                               Litigation,     United     States
 7                               Department       of      Justice,
 8                               Washington, DC.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Petitioner Jinghua Zhang, a native and citizen of the

15   People’s Republic of China, seeks review of a November 9,

16   2016, decision of the BIA affirming an April 9, 2016,

17   decision of an Immigration Judge (“IJ”) denying Zhang’s

18   application for asylum, withholding of removal, and relief

19   under the Convention Against Torture (“CAT”). In re Jinghua

20   Zhang, No. A201 059 909 (B.I.A. Nov. 9, 2016), aff’g No.

21   A201 059 909 (Immig. Ct. N.Y. City Apr. 9, 2016). We assume

22   the parties’ familiarity with the underlying facts and

23   procedural history in this case.

24       Under the circumstances of this case, we have reviewed

25   both the IJ’s and the BIA’s decisions “for the sake of

26   completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
27   524, 528 (2d Cir. 2006).   The applicable standards of review

                                   2
1    are well established.      See 8 U.S.C. § 1252(b)(4)(B); Yanqin

2    Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).                For the

3    reasons that follow, we conclude that the agency did not err

4    in   denying   relief    based   on    Zhang’s   failure    to    submit

5    reasonably available corroborating evidence.

6         The governing REAL ID Act corroboration standard provides

7    as follows:

 8             The testimony of the applicant may be
 9             sufficient to sustain the applicant’s
10             burden without corroboration, but only if
11             the applicant satisfies the trier of fact
12             that   the    applicant’s   testimony    is
13             credible, is persuasive, and refers to
14             specific facts sufficient to demonstrate
15             that the applicant is a refugee. . . .
16             Where the trier of fact determines that the
17             applicant should provide evidence that
18             corroborates otherwise credible testimony,
19             such evidence must be provided unless the
20             applicant does not have the evidence and
21             cannot reasonably obtain the evidence.
22
23   8 U.S.C. § 1158(b)(1)(B)(ii) (emphasis added).              Moreover,

24   “[w]here an Immigration Judge finds that an applicant for

25   asylum or withholding of removal has not provided reasonably

26   available corroborating evidence to establish his claim, the

27   Immigration    Judge    should   first   consider   the    applicant’s

28   explanations for the absence of such evidence and, if a

29   continuance is requested, determine whether there is good

30   cause to continue the proceedings for the applicant to obtain

                                        3
1    the evidence.”      Matter of L-A-C-, 26 I. & N. Dec. 516, 516

2    (B.I.A. 2015).      “No court shall reverse a determination made

3    by a trier of fact with respect to the availability of

4    corroborating evidence . . . unless . . . a reasonable trier

5    of fact is compelled to conclude that such corroborating

6    evidence is unavailable.” 8 U.S.C. § 1252(b)(4).

7        Zhang asserts that the IJ failed to follow the required

8    procedures before concluding that the Christian pamphlets he

9    allegedly    distributed        in     China     were    still     reasonably

10   available.       However, the Government is correct that the

11   agency’s denial of relief for failure to submit reasonably

12   available corroboration evidence was not based on the absence

13   of the pamphlets.            The IJ’s statement that Zhang did not

14   submit the pamphlets is in a separate paragraph that follows

15   her determination that Zhang failed to submit reasonably

16   available corroborating evidence.              Moreover, the BIA did not

17   mention the pamphlets when affirming the IJ’s finding that

18   Zhang   failed    to    meet    his   burden     due    to   an   absence   of

19   reasonably available corroborating evidence.                      Because the

20   pamphlets    were      not    part    of   the   agency’s     corroboration

21   finding, we reject Zhang’s assertion that the IJ should have

22   solicited an explanation for their absence.


                                            4
1           Zhang contends that his failure to produce available

2    evidence of his practice of Christianity in the United States

3    did    not   call   into   question         his   past   persecution    claim.

4    However, the statute is clear that, “[w]here the trier of

5    fact determines that the applicant should provide evidence

6    that corroborates otherwise credible testimony, such evidence

7    must be provided unless the applicant does not have the

8    evidence and cannot reasonably obtain the evidence.” 8 U.S.C.

9    § 1158(b)(1)(B)(ii).             The     evidence        requested     was   to

10   corroborate that Zhang was, in fact, a practicing Christian,

11   a fact central to both his claim of past persecution and his

12   fear    of   future    persecution.          Since   Zhang’s     practice    of

13   Christianity in the United States allegedly preceded and

14   postdated his claimed past persecution, the agency did not

15   err in determining that Zhang’s failure to provide reasonably

16   evidence     to     corroborate        his    practice     of    Christianity

17   prevented him from discharging his burden of proof.                      Zhang

18   does not otherwise challenge the agency’s determinations that

19   the    proffered      evidence    was       insufficient    or   that    other

20   evidence was reasonably available. See Norton v. Sam’s Club,

21   145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently




                                             5
1    argued in the briefs are considered waived and normally will

2    not be addressed on appeal.”).

3        For the foregoing reasons, the petition for review is

4    DENIED. As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.   Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                           FOR THE COURT:
12                           Catherine O’Hagan Wolfe,
13                           Clerk of Court




                                   6